Order, Supreme Court, Bronx County (Bertram Katz, J.), entered April 16, 2004, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Even if defendant landowner complied with the applicable statutes and regulations, that circumstance would not, under the facts at bar, be dispositive of whether defendant discharged its common-law duty to maintain its premises in reasonably safe condition (see Kellman v 45 Tiemann Assoc., 87 NY2d 871 [1995] ; Swerdlow v WSK Props. Corp., 5 AD3d 587 [2004]). On the present record, a factfinder could infer that plaintiff’s fall and injury were attributable to irregular, unrailed, or unlit building entry stairs. Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and McGuire, JJ.